 



EXHIBIT 10.11.5
TRINITY INDUSTRIES, INC.
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
     THIS AGREEMENT, dated as of                        ,            (“Grant
Date”) by and between Trinity Industries, Inc., a Delaware Corporation
(“Company”), and           name           (“Director”), is entered into as
follows:
     WHEREAS, the Company has established the Trinity Industries, Inc. 2004
Stock Option and Incentive Plan (“Plan”), and which Plan is made a part hereof;
     WHEREAS, terms defined in the Plan shall have the same meaning in this
Agreement unless otherwise specifically stated; and
     WHEREAS, the Board of Directors of the Company has determined that the
Director be granted Restricted Stock Units subject to the terms of the Plan and
the terms stated below, as hereinafter set forth;
     NOW, THEREFORE, the parties hereby agree as follows:

1.   Grant of Units       Subject to the terms and conditions of this Agreement
and of the Plan, the Company hereby credits to a separate account maintained on
the books of the Company (“Account”) ______ Restricted Stock Units (“Units”).
Each Unit shall be subject to conversion into a share of the Company’s $1.00 par
value Common Stock (“Stock”) as herein provided.   2.   Vesting Schedule      
The interest of the Director in the Units shall vest as to 100% of such Units on
the first business day immediately preceding the next Annual Meeting of
Stockholders of the Company, or earlier upon death, a “Change of Control” as
defined by Section 409A of the Internal Revenue Code, or with the consent of the
Board of Directors of the Company.   3.   Restrictions       The Units granted
hereunder may not be sold, pledged or otherwise transferred and may not be
subject to lien, garnishment, attachment or other legal process.   4.   Dividend
Equivalents       If on any date the Company shall pay any dividend or other
distribution on the Stock (other than a dividend in Stock), the Director shall
be paid an amount in cash for each

 



--------------------------------------------------------------------------------



 



    Unit equal to the amount of dividend or distribution paid on the Stock, less
any amounts required to be held for federal, state or local withholding taxes.  
5.   Changes in Stock       In the event of any change in the number and kind of
outstanding shares of Stock by reason of a subdivision or consolidation of the
Stock or the payment of a stock dividend (but only in Stock) or any other
increase or decrease in the number of shares of Stock effected without receipt
of consideration, the Company shall make an appropriate adjustment in the number
and terms of the Units credited to the Director’s Account so that, after such
adjustment, the Units shall represent a right to receive the same number of
shares of Stock that the Director would have received in connection with such
increase or decrease in shares of Stock as if Director had owned on the
applicable record date a number of shares of Stock equal to the number of Units
credited to the Director’s Account prior to such adjustment.   6.   Form and
Timing of Payment       The Company shall distribute to the Director a number of
shares of Stock equal to the aggregate number of vested Units credited to the
Director within 60 days from the date the Director’s service as a member of the
Board of Directors of the Company terminates for any reason or earlier upon a
“Change of Control” as defined by Section 409A of the Internal Revenue Code.  
7.   Taxes       The Director shall be liable for any and all taxes, including
required withholding taxes, arising out of this grant or the vesting of Units
hereunder. The Director may elect to satisfy any minimum withholding tax
obligation that the Company is required to make by making an election for the
Company to retain Stock having a Fair Market Value equal to the Company’s
withholding obligation.   8.   Miscellaneous

  (a)   All amounts credited to the Director’s Account under this Agreement
shall continue for all purposes to be a part of the general assets of the
Company. The Director’s interest in the Account shall make Director only a
general, unsecured creditor of the Company.     (b)   The parties agree to
execute such further instruments and to take such action as may reasonably be
necessary to carry out the intent of this Agreement.     (c)   Any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given upon delivery to the Director at Director’s address then on
file with the Company.     (d)   Neither the Plan nor this Agreement nor any
provisions under either shall be construed so as to grant the Director any right
to remain as a Director of the Company.     (e)   Except as provided in
paragraph 4 hereof, nothing herein shall be construed as to grant Director any
stock ownership rights commonly associated with stock

 



--------------------------------------------------------------------------------



 



      ownership including voting rights until such time as shares of Stock are
issued to the Director in accordance with paragraph 6 hereof.     (f)   This
Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof.     (g)   This Agreement may be changed or modified by
written amendment, without Director’s consent or signature, if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Internal Revenue Code and any regulations or other guidance
issued thereunder.

     IN WITNESS WHEREOF, this Agreement has been executed by the parties as of
the day and year first hereinabove written.
     



            TRINITY INDUSTRIES, INC.
      By          Name:  William A. McWhirter        Title:  Senior Vice
President and Chief Financial Officer                      Director     

 